515920Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 30 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11192009. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the first and second net module are the same, and while the instant invention claims a base member detachably attached to the first and second net module, U.S. 11192009 claims a hub detachably attached to the first and second net module, and therefore, while the term hub/base may differ, both claims state the same limitations. 
Claim 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11192009. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations regarding the first and second net module are the same, and while the instant invention claims a base member detachably attached to the first and second net module, U.S. 11192009 claims a hub detachably attached to the first and second net module, and therefore, while the term hub/base may differ, both refer to the same and therefore the claims state the same limitations. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pichik (U.S. 9598896).
Regarding claim 30, Pichik discloses A net system comprising:
a first net module (Fig. 5, net module 8 has first net 12A)  including a first spool (Fig. 19, spool 9), a first net (Fig. 5, net 12A), and a first connector (Fig. 5, connector 13A1) connected to the first net, the first net being retractably connected to the first spool such that the first net defines an extended length as a distance between the first spool and the first connector, the first net being transitional relative to the first spool between an extended position and a retracted position, the extended length increasing as the first net transitions from the retracted position toward the extended position (Col. 3 Lns. 45-55, barrier wound into roll, i.e. retracted and unwound from roll i.e. extended length); 
a second net module (Fig. 5, second net module 18 has second net 12B) including a second spool (Fig. 19, spool 9), a second net (Fig. 5, net 12B), and a second connector (Fig. 5, connector 13A2) connected to the second net, the second net being retractably connected to the second spool such that the second net defines an extended length as a distance between the second spool and the second connector, the second net being transitional relative to the second spool between an extended position and a retracted position, the extended length increasing as the second net transitions from the retracted position toward the extended position (Col. 3 Lns. 45-55, barrier wound into roll, i.e. retracted and unwound from roll i.e. extended length);  
and a base connector (Fig. 5, connector 17A acts as base connector) configured to be selectively and detachably engageable (Col. 6 Lns. 1-6, connector 17A detachably connects first and second connectors 13A, 13B) with the first connector, and the second connector, such that the first net module, and the second net module are interconnected to each other via the base connector when the first connector and the second connecter are simultaneously engaged with the base connector.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN 209475502) in view of Pichik (U.S. 9598896)
Regarding claim 21, Gong discloses A net system comprising:
a first net module (Translation Pg. 4 four ejector pins 2)
a second net module (Translation Pg. 4 four ejector pins 2)
a third net module (Translation Pg. 4 four ejector pins 2)
a fourth net module (Translation Pg. 4 four ejector pins 2)
and a base connector (Translation Pg. 4 connecting rod 4) configured to be selectively and detachably engageable such that the first net module, the second net module, the third net module, and the fourth net module are interconnected to each other via the base connector when the first connector, the second connecter, the third connector and the fourth connector are simultaneously engaged with the base connector (see Fig. 1, four net modules interconnected with each other via base connector)
However, Gong does not disclose first spool, a first net, and a first connector connected to the first net
second spool, a second net, and a second connector connected to the second net
third spool, a third net, and a third connector connected to the third net
fourth spool, a fourth net, and a fourth connector connected to the fourth net
Pichik discloses a first net module (Fig. 5, net module 8 has first net 12A)  including a first spool (Fig. 19, spool 9), a first net (Fig. 5, net 12A), and a first connector (Fig. 5, connector 13A1) connected to the first net, the first net being retractably connected to the first spool such that the first net defines an extended length as a distance between the first spool and the first connector, the first net being transitional relative to the first spool between an extended position and a retracted position, the extended length increasing as the first net transitions from the retracted position toward the extended position (Col. 3 Lns. 45-55, barrier wound into roll, i.e. retracted and unwound from roll i.e. extended length); 
a second net module (Fig. 5, second net module 18 has second net 12B) including a second spool (Fig. 19, spool 9), a second net (Fig. 5, net 12B), and a second connector (Fig. 5, connector 13A2) connected to the second net, the second net being retractably connected to the second spool such that the second net defines an extended length as a distance between the second spool and the second connector, the second net being transitional relative to the second spool between an extended position and a retracted position, the extended length increasing as the second net transitions from the retracted position toward the extended position (Col. 3 Lns. 45-55, barrier wound into roll, i.e. retracted and unwound from roll i.e. extended length);  
While Pichik alone does not disclose a third and fourth modules with the same structural features of the first and second modules, it is noted that when modifying the modules of Gong with the teachings of Pichik, Gong discloses four modules, and therefore one of ordinary skill would readily recognize the net, spool and connector as taught by Pichik would be applied to the third and fourth net modules of Gong, and therefore the combination as a whole meets the claimed limitation as a matter of reversal of parts and a reversal of parts does not modify the function of the device and would be an obvious modification since it would be a mere reversal of positioning. See MPEP 2144.04 (VI)(A)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify four way net device of Gong with the spool, net and connector as disclosed by Pichik to provide the feature of choosing the number of nets to extend and connect to a central connector structure.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN 209475502) and Pichik (U.S. 9598896) in view of Saphire (U.S. 20130005515).
Regarding claim 22, Gong discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
However, Gong does not disclose the base connector is configured to detachably engage with the first connector, the second connector, the third connector and the fourth connector via cooperating hooks and loops fasteners.
Saphire discloses the base connector is configured to detachably engage with the first connector, the second connector, the third connector and the fourth connector via cooperating hooks and loops fasteners. (Par. 40, uses hook and loop fasteners)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Gong with the hook and loop fastener structure as disclosed by Saphire, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Claim 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN 209475502) and Pichik (U.S. 9598896) in view of Arndt (U.S. 4522395) in view of Schell (U.S. 20050098770)
Regarding claim 23, Pichik discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
However, Gong does not disclose the base connector is configured to detachably engage with the first connector, the second connector, the third connector, and the fourth connector via cooperating hooks and openings.
Arndt discloses the base connector is configured to detachably engage with the first connector, the second connector, the third connector, and the fourth connector via cooperating hooks. (Col. 3 Lns. 40-46, cooperating hooks 40).
However, Arndt does not disclose the openings
Schell discloses the openings (Par. 53, post slots 23)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Gong with the hook and opening fastener structure as disclosed by Arndt, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Gong (as modified by the hub ring of Arndt) with the opening structure as disclosed by Schell, to provide a desired type of opening structure for a hook to connect to and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)

Regarding claim 24, Gong discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
However, Gong does not disclose wherein the first connector includes a first hook, the second connector includes a second hook, the third connector includes a third hook, the fourth connector includes a fourth hook, and the base connector includes a plurality of openings, the first hook, the second hook, the third hook, and the fourth hook being receivable within respective ones of the plurality of openings.
Arndt discloses the first connector includes a first hook, the second connector includes a second hook, the third connector includes a third hook, the fourth connector includes a fourth hook, and the base connector includes a plurality of openings, the first hook, the second hook, the third hook, and the fourth hook being receivable within. (Col. 3 Lns. 40-46, cooperating hooks 40).
However, Arndt does not disclose respective ones of the plurality of openings
Schell discloses respective ones of the plurality of openings (Par. 53, post slots 23)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Gong with the hook and opening fastener structure as disclosed by Arndt, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Gong (as modified by the hub ring of Arndt) with the opening structure as disclosed by Schell, to provide a desired type of opening structure for a hook to connect to and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Regarding claim 25, Gong discloses the claimed invention substantially as claimed, as set forth above in claim 24. 
However, Gong does not disclose the plurality of openings includes a first array of openings, a second array of openings, a third array of openings, and a fourth array of openings, each array of openings being circumferentially spaced from the remaining arrays of openings.
Schell discloses a first array of openings (Fig. 1, post slots 23)
However, Schell does not disclose a second array of openings, a third array of openings, and a fourth array of openings, each array of openings being circumferentially spaced from the remaining arrays of openings.
Arndt discloses circumferentially spaced connection points (Col. 3 Lns. 40-45, circumferential rings provide connection points at circumferentially spaced intervals) and while Arndt does not explicitly disclose the plurality of openings includes a second array of openings, a third array of openings, and a fourth array of openings, each array of openings being circumferentially spaced from the remaining arrays of openings, when taken in combination with Schell and Gong, one of ordinary skill would readily recognize it would have been obvious to provide an array of openings as taught by Schell at circumferentially spaced intervals, as taught by Arndt to provide a desired type of opening structure for a hook to connect to
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Gong with the hook and opening fastener structure as disclosed by Arndt, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Gong (as modified by the array of openings of Schell) with the circumferential spacing as taught by Arndt, to provide a desired type of opening structure for a hook to connect to and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)

Claim 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gong (CN 209475502) and Pichik (U.S. 9598896) in view of Trill (U.S. 2002005512)
Regarding claim 26, Gong discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
However, Gong does not disclose the first connector, the second connector, the third connector, and the fourth connector are each configured to be independently slidably connectable to the base connector.
Pichik disclose the first connector and the second connector each configured to be independently slidably connectable to the base connector (Fig. 5, Col 3 Lns. 45-50, connectors extend and retract to connect to base connector) and while Pichik alone does not disclose the third and fourth connector, when taken in combination with Gong, which discloses four net modules, one of ordinary skill would have readily recognized the slidable connection of Pichik as seen by the first two net modules would also be applicable to the third and fourth net modules and therefore meet the claimed limitation. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Gong with the sliding base structure as disclosed by Pichik, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Regarding claim 27, Gong discloses the claimed invention substantially as claimed, as set forth above in claim 26. 
However, Gong does not disclose the base connector includes a plurality of grooves, each groove being configured to receive a respective one of the first connector, the second connector, the third connector, and the fourth connector.
Trill discloses the base connector includes a plurality of grooves (Par. 30, keyhole slots 24a-24d), each groove being configured to receive a respective one of the first connector, the second connector, the third connector, and the fourth connector.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Gong with the grooved base structure as disclosed by Trill, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Regarding claim 28, Gong discloses the claimed invention substantially as claimed, as set forth above in claim 21. 
However, Gong does not disclose a shaft connected to the base connector. 
Trill discloses a shaft (Fig. 4B, shaft 36) connected to the base connector. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Gong with the grooved base structure as disclosed by Trill, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Regarding claim 29, Gong discloses the claimed invention substantially as claimed, as set forth above in claim 28. 
However, Gong does not disclose a shaft connected to the base connector. 
Trill discloses a shaft (Fig. 4B, shaft 36 disconnects from base connector) connected to the base connector. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Gong with the grooved base structure as disclosed by Trill, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichik (U.S. 9598896) in view of Saphire (U.S. 20130005515).
Regarding claim 31, Pichik discloses the claimed invention substantially as claimed, as set forth above in claim 30. 
However, Pichik does not disclose the base connector is configured to detachably engage with the first connector, and the second connector via cooperating hooks and loops fasteners.
Saphire discloses the base connector is configured to detachably engage with the first connector, and the second connector via cooperating hooks and loops fasteners (Par. 40, uses hook and loop fasteners)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Pichik with the hook and loop fastener structure as disclosed by Saphire, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
	
Claim 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichik (U.S. 9598896) in view of Arndt (U.S. 4522395)
Regarding claim 32, Pichik discloses the claimed invention substantially as claimed, as set forth above in claim 30. 
However, Pichik does not disclose the base connector is configured to detachably engage with the first connector, and the second connector via cooperating hooks and openings.
Arndt discloses the base connector is configured to detachably engage with the first connector, and the second connector via cooperating hooks and openings (Col. 3 Lns. 40-46, hub 32 has rings 34 i.e. openings and cooperating hooks 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Pichik with the hook and opening fastener structure as disclosed by Arndt, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Regarding claim 33, Pichik discloses the claimed invention substantially as claimed, as set forth above in claim 30. 
However, Pichik does not disclose the first connector includes a first hook, the second connector includes a second hook, and the base connector includes a plurality of openings, the first hook, and the second hook being receivable within respective ones of the plurality of openings.
Arndt discloses the first connector includes a first hook, the second connector includes a second hook, and the base connector includes a plurality of openings, the first hook, and the second hook being receivable within respective ones of the plurality of openings. (Col. 3 Lns. 40-46, hub 32 has rings 34 i.e. openings and cooperating hooks 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Pichik with the hook and opening fastener structure as disclosed by Arndt, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Regarding claim 34, Pichik discloses the claimed invention substantially as claimed, as set forth above in claim 33. 
However, Pichik does not disclose the plurality of openings includes a first array of openings and a second array of openings circumferentially spaced from each other. 
Arndt discloses the plurality of openings includes a first array of openings and a second array of openings circumferentially spaced from each other (Col. 3 Lns. 40-45, circumferential rings 34)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Pichik with the hook and opening fastener structure as disclosed by Arndt, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)

Claim 35-36, 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichik (U.S. 9598896) in view of Trill (U.S. 2002005512)
Regarding claim 35, Pichik discloses the claimed invention substantially as claimed, as set forth above in claim 30. 
However, Pichik does not disclose the first connector and the second connector are each configured to be independently slidably connectable to the base connector.
Trill discloses the first connector and the second connector are each configured to be independently slidably connectable to the base connector (Par. 30 panels slide into slots 24a-24d).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Pichik with the sliding base structure as disclosed by Trill, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Regarding claim 36, Pichik discloses the claimed invention substantially as claimed, as set forth above in claim 35. 
However, Pichik does not disclose the base connector includes a plurality of grooves, each groove being configured to receive a respective one of the first connector and the second connector.
Trill discloses the base connector includes a plurality of grooves (Par. 30, keyhole slots 24a-24d), each groove being configured to receive a respective one of the first connector and the second connector.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Pichik with the grooved base structure as disclosed by Trill, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Regarding claim 39, Pichik discloses A net system comprising:
a base connector (Fig. 5, connector 17a acts as a base connector)
a first net module (Fig. 5, net module 8 has first net 12A) including a first spool (Fig. 19, spool 9), a first net (Fig. 5, net 12A), and a first rib (Fig. 5, connector 13A1) connected to the first net, the first net being retractably connected to the first spool such that the first net defines an extended length as a distance between the first spool and the first rib, the first net being transitional relative to the first spool between an extended position and a retracted position, the extended length increasing as the first net transitions from the retracted position toward the extended position (Col. 3 Lns. 45-55, barrier wound into roll, i.e. retracted and unwound from roll i.e. extended length), 
and a second net module (Fig. 5, second net module 18 has second net 12B) including a second spool (Fig. 19, spool 9), a second net (Fig. 5, second net 12B), and a second rib (Fig. 5, connector 13A2) connected to the second net, the second net being retractably connected to the second spool such that the second net defines an extended length as a distance between the second spool and the second connector, the second net being transitional relative to the second spool between an extended position and a retracted position, the extended length increasing as the second net transitions from the retracted position toward the extended position (Col. 3 Lns. 45-55, barrier wound into roll, i.e. retracted and unwound from roll i.e. extended length), 
However, Pichik does not disclose the base connector having an upper surf ace, a lower surface, and a pair of diametrically opposed grooves formed therein, extending from the upper surface toward the lower surface and terminating in spaced relation to the lower surface 
 the first rib being slidably receivable in a respective one of the pair of grooves formed in the base connector;
the second rib being slidably receivable in a respective one of the pair of grooves formed in the base connector
Trill discloses the base connector having an upper surface, a lower surface, and a pair of diametrically opposed grooves (Fig. 5B, connector 20 has upper and lower surface with grooves (Fig. 3A2 4a-24d) formed therein, extending from the upper surface toward the lower surface and terminating in spaced relation to the lower surface 
 the first rib being slidably receivable in a respective one of the pair of grooves formed in the base connector (Par. 30 panels slide into slots 24a-24d);
the second rib being slidably receivable in a respective one of the pair of grooves formed in the base connector (Par. 30 panels slide into slots 24a-24d)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Pichik with the grooved base structure as disclosed by Trill, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Regarding claim 40, Pichik discloses the claimed invention substantially as claimed, as set forth above in claim 39. 
However, Pichik does not disclose a shaft connected to the base connector. 
Trill discloses a shaft (Fig. 4B, shaft 36) connected to the base connector. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Pichik with the grooved base structure as disclosed by Trill, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)

Claim 37-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pichik (U.S. 9598896) in view of Brooks (U.S. 5674139)
Regarding claim 37, Pichik discloses the claimed invention substantially as claimed, as set forth above in claim 30. 
However, Pichik does not disclose a shaft connected to the base connector.
Brooks discloses a shaft (Fig. 3, shaft 220) connected to the base connector (Fig. 3, connector 246 connected to shaft 220).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Pichik with the base and shaft structure as disclosed by Brooks, to provide a desired type of connection structure and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982) MPEP 2144.06 (II)
Regarding claim 38, Pichik discloses the claimed invention substantially as claimed, as set forth above in claim 37. 
However, Pichik does not disclose the shaft is configured to be detachably engageable to the base connector.
Brooks discloses the shaft is configured to be detachably engageable (Col. 2 Lns. 43-45, connector 246 friction fit to shaft 220 and is slidable, and therefore would be capable of being detachably engageable), to the base connector.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify base connector of Pichik with the detachably engageable connector, as taught by Brooks and shaft to provide the feature of being able to easily take apart the device for travel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYSHUN K. PENG whose telephone number is (571)270-0194. The examiner can normally be reached M-F 8-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RKP/
/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711